Citation Nr: 1547209	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  13-24 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) prior to March 18, 2010.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1962 to July 1965. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The February 2009 rating decision granted service connection for PTSD and assigned a 50 percent initial rating, effective April 11, 2005.

During the pendency of the appeal for a higher initial evaluation for PTSD, a November 2009 rating decision granted a 70 percent initial evaluation from April 11, 2005 the date for which service connection was granted, and a June 2011 rating decision granted a staged initial rating of 100 percent for PTSD, effective March 18, 2010, the date the RO indicated was the receipt date of a statement from the Veteran's representative for a higher rating.  However, because these increased evaluations do not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's appeal remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 3 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

This case was before the Board in February 2014 and the Board properly recharacterized the issue on appeal as entitlement to an initial rating in excess of 70 percent for PTSD prior to March 18, 2010 rather than entitlement to an earlier effective date for the grant of a 100 percent evaluation for PTSD.  In February 2014, the Board also raised the issue of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  These issues were remanded by the Board in February 2014 for additional development and consideration.  They now return for appellate review.

In December 2013, the Veteran and his spouse testified at a videoconference hearing held before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Throughout the rating period on appeal prior to March 18, 2010, and resolving all doubt in the Veteran's favor, the Veteran's PTSD has been manifested by symptoms productive of functional impairment effectively resulting in total social and occupational.

CONCLUSION OF LAW

Throughout the rating period on appeal prior to March 18, 2010, the criteria for an initial rating of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  In this decision, the Board grants a 100 percent initial evaluation for PTSD throughout the rating period on appeal.  This represents a complete grant of the issue on appeal.  Therefore, VA's duties to notify and assist, including pursuant to 38 C.F.R. § 3.103(c)(2) (2014) and Bryant v. Shinseki, 23 Vet App 488 (2010), with respect to this issue, are rendered moot. Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with the February 2014 Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

As noted in the Introduction, by a rating decision dated in June 2011, the RO granted a higher initial rating for PTSD of 100 percent, effective March 18, 2010.  The Veteran's PTSD disability had been rated at 70 since the effective date of service connection of April 11, 2005.  This appeal arises from the rating decision in which service-connection was established for PTSD effective from April 11, 2005.  The period on appeal thus encompasses the period beginning April 11, 2005 and continues through March 17, 2010.  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Veteran asserts that his PTSD was more severe than indicated by the 70 percent rating for the period from April 11, 2005 through March 17, 2010.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). 

Criteria for rating disability due to PTSD are found in the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2014).  According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2014).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

A 70 percent rating warranted if the evidence establishes there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.

VA treatment records dated prior to March 18, 2010, document the severity of the Veteran's PTSD.  Specifically, in a March 2005 record, dated proximate to the appeal period, the Veteran reported a history of nightmares, hypervigilance, paranoia, lack of trust, severe anxiety in crowded places and several obsessive and/or compulsive symptoms including cleanliness orderliness and checking rituals existed for more than 30 years.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  A February 2006 VA treatment record reported the Veteran spoke about a distressing image which bothered him all the time, specifically in 1963 while he was working on flight deck he witnessed a close friend, pulled into a plane's propeller, die instantly.  A November 2006 VA treatment record noted PTSD symptoms included that the Veteran experienced, witnessed or was confronted with, an event that involved actual or threat of death or serious injury to self or others with intense fear, helplessness or horror, daily recurrent intrusive recollections, recurrent distressing dreams of event, intense distress at exposure to internal and external cues related to event, efforts to avoid activities places or people that arouse recollections of trauma to include crowds, diminished interest or participation in activities such as hunting, restricted range of affect, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  The November 2006 VA treatment record also noted the Veteran had a depressed mood most of the day nearly every day, and agitation, worthlessness and/or guilt nearly every day.  The November 2006 VA treatment record noted these symptoms caused clinical problems in social and occupational or other functioning.

A November 2008 Vet Center letter noted the Veteran had been receiving group therapy for PTSD symptoms since July 2008 but that his symptoms had not yet met with a favorable response to treatment efforts as the Veteran continued to suffer from depression of a debilitating nature and that he rarely left the perceived safety of his home except to keep medical appointments.  The November 2008 Vet Center letter also noted the Veteran had lapses in hygiene and grooming as a result of his depression.  

Lay statements also provided evidence of the severity of the Veteran's PTSD symptoms.  In an April 2009 statement, the Veteran's Reverend noted the Veteran had poor relationships with immediate family members and often had to apologize after outbursts or inappropriate behavior.  Such is also supported by an April 2009 statement, from a friend, which noted she had known the Veteran for four years and that she and her husband managed to get along on a social level with the Veteran because her husband also had PTSD, and thus, as a couple they fully understood the complicated issues that the Veteran dealt with and could overlook his outbursts.  In an April 2009 statement, the Veteran's spouse described that the Veteran had unpredictable changes in his behavior as he went from being calm to irrational, angry outbursts of violence and that he had compulsive behavior to the extent that nothing could be left out of place.  She further stated the Veteran was hypervigilant to the extent that one must give advance notice prior to entering a room, as he became startled which resulted in anger.  The Veteran's spouse also described that all of the Veteran's family relationships were strained due to his unpredictable behavior and inability to act appropriately.  

In an April 2010 statement, the Veteran's daughter stated the Veteran's ability to stay focused and react to situations in an acceptable way was not present.  She stated the Veteran was volatile and angry most of the time and dealt with stress by either exploding or going off and sleeping.  She also described that, routinely during her childhood, there were episodes of the Veteran becoming out of control, that he was dangerously volatile, there were occasions the police were called to their home and the Veteran was never able to travel so vacations were limited.  The Board notes the Veteran's daughter's statement was dated shortly after the period during which the Veteran had already been granted a 100 percent rating; however, she indicated the symptoms she described had existed since her childhood.  

Private medical letters also documented the Veteran's PTSD severity.  An October 2008 private medical letter noted the Veteran's depressive symptoms included a desire to isolate from others, fragmented sleep, poor energy and motivation, and poor concentration and memory.  The October 2008 private medial letter also noted the Veteran endorsed feelings of hopelessness as well as feelings of guilt and worthlessness, especially in regard to surviving his experience in Vietnam.  An April 2009 private medical letter noted the Veteran had a hair trigger temper and described the Veteran was recently in a food store when he was unintentionally bumped with a shopping cart by another shopper and he immediately went into highly aggressive posture and shoved the other man approximately 8 to 10 feet backwards.  The Veteran reported that in his mind, he was prepared to kill the other man had he presented any further threat and that the transition from aggressive to potentially lethal was instantaneous.  

In October 2009, the Veteran was afforded a VA PTSD examination.  The VA examiner described the Veteran's interaction style as very limited with a tendency not to elaborate.  For example, when the examiner asked about whether the Veteran had any marital problems he reported some.  However, upon further questioning, he admitted there were arguments and that he was often irritable and further admitted that the slept apart from his spouse due to his sleep disturbance.   The Veteran reported getting along with his two children but further reported that his grandchildren got on his nerves.  He also reported no social interactions or relationships outside the family, he did not have any close friends nor had he joined any groups, clubs or organizations.  The October 2009 VA examiner also reported the Veteran was very avoidant of crowded situations due to anxiety and irritability.  During the October 2009 VA PTSD examination, the Veteran reported he really did not go to any stores or restaurants and if he did go with his wife to Wal-Mart he waited in the car.  The October 2009 VA PTSD examiner noted the Veteran's leisure pursuits were quite impaired and were limited to staying around home and watching television.  The VA examiner found the Veteran's affect was extremely restricted and he appeared anxious and sat on the edge of his seat for the duration of the examination.  The October 2009 VA PTSD examiner noted the Veteran's eye contact was extremely poor and largely nonexistent and his mood appeared dysphonic with significant underlying irritability.  The October 2009 VA PTSD examiner reported the Veteran was last employed 5 years ago and was fired due to making an inappropriate statement about a Vietnamese coworker.  The October 2009 VA PTSD examiner stated the Veteran continued to have significant problems with PTSD and summarized that detailed questioning suggested marital difficulties related to PTSD, that the Veteran was irritable and withdrawn with no close social relationships and leisure pursuits were significantly lacking with difficulty getting out in public related to his vigilance and irritability.   

The Veteran's inability to work is also supported by records from the Social Security Administration (SSA) which reflect the Veteran was found to be disabled as of September 2003 based in part, on a secondary diagnosis of affective disorder. 

After considering all of the objective medical and other credible evidence of record, and resolving any doubt in favor of the Veteran, it is the judgment of the Board that the schedular criteria for a 100 percent rating are met, as the Veteran's psychiatric disability has effectively resulted in total occupational and social impairment from April 11, 2005 through March 17, 2010.  The clinical evidence shows the Veteran is unable to establish and/or maintain effective relationships.  The evidence reflects the Veteran experienced irritability, isolation, and marital problems due to his PTSD.  Moreover, the record reflects the Veteran has very little socialization, except with immediate family members and that such relationships are strained due the Veteran's PTSD symptoms.  The Board also considered evidence from SSA and VA medical records which indicated that the Veteran is unable to work due to the overall effect of his PTSD symptoms.  The Board notes that the level of severity for the Veteran's PTSD, at least as it relates to the Veteran's overall ability to function socially and occupationally has remained constant when compared to the period from March 18, 2010, for which a 100 percent evaluation has been assigned. 

It is significant, however, that the Veteran's psychiatric symptomatology does not precisely mirror the symptoms illustrative of a 100 percent evaluation under Diagnostic Code 9411.  For example, there is little or no evidence in the record of gross of impairment in communication; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  However, it is apparent that the Veteran's symptoms, especially his sleep difficulty, depression, social isolation, hypervigilance, and irritability, have essentially totally impaired his social and occupational functioning by severely reducing his reliability and productivity.  In these circumstances, therefore, the Board finds that a 100 percent evaluation is warranted for the service-connected PTSD.  See 38 C.F.R. § 4.21 (not all cases will show all findings specified in the rating criteria, but the rating must in all cases be coordinated with actual functional impairment). 

In view of the foregoing, the Board concludes that the evidence is at least in relative equipoise as to the level of psychiatric disability, and as to whether it is reasonable to conclude that the Veteran's disability picture is comparable to a 100 percent evaluation.  Overall, the current level of disability arguably, but not clearly, approximates the criteria for a 100 percent evaluation.  Thus, in view of the above, and resolving reasonable doubt in the Veteran's favor, the Board concludes that since April 11, 2005, when service connection was granted, the criteria for the assignment of a 100 percent rating for PTSD have been satisfied.  As stated, the level of disability, when the benefit of the doubt is given to the Veteran, is commensurate with a 100 percent rating.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly a 100 percent rating for PTSD from April 11, 2005 through March 17, 2010 is warranted.  


ORDER

Entitlement to a 100 percent rating for PTSD is granted, for the period prior to March 18, 2010, specifically from April 11, 2005 through March 17, 2010, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Board observes that a July 2015 supplemental statement of the case found the issue of entitlement to a TDIU was moot effective from November 6, 2009 as the Veteran received a combined evaluation of 100 percent as of that date.  However, this contradicts the holding in Bradley v. Peake, 22 Vet. App. 280 (2008).  The decision in Bradley determined that a separate TDIU rating predicated on a disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.  Furthermore, VA also has a well-established duty to maximize a claimant's benefits.  Buie v. Shinseki, 24 Vet. App. 242, 249-250 (2010).  Here, the record reflects the Veteran has been service connected for multiple disabilities, and includes a 60 percent evaluation for coronary artery disease, status post coronary artery bypass graft with recurrent congestive heart failure, from March 1, 2010 to January 19, 2011.  Based on the foregoing, the Board finds entitlement to a TDIU should be readjudicated to determine if the Veteran's service-connected disabilities, other than PTSD, throughout the rating period on appeal, including the period from November 6, 2009, are sufficient to warrant a TDIU rating.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the claim of entitlement to a TDIU to determine if the Veteran's service connected disabilities, other than PTSD, throughout the rating period on appeal, to include from November 6, 2009, are sufficient to warrant a TDIU rating.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


